Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3101 Western Ave Seattle, WA 98121 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x As of August 4, 2008, 63,720,137shares of the registrant’s Common Stock were outstanding. TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2008 and July 1, 2007 3 Condensed Consolidated Balance Sheets as of June 30, 2008 and December 30, 2007 4 Condensed Consolidated Statements of Cash Flows for the three and six months ended June 30, 2008 and July 1, 2007 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Isilon Systems, Inc. Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, July 1, June 30, July 1, 2008 2007 2008 2007 Restated(2) Restated(2) Revenue: Product $ 22,657 $ 19,604 $ 42,409 $ 34,570 Services 5,525 3,307 9,897 6,187 Total revenue 28,182 22,911 52,306 40,757 Cost of revenue: Product 9,155 9,546 17,564 17,306 Services (1) 2,993 1,762 5,813 3,270 Total cost of revenue 12,148 11,308 23,377 20,576 Gross profit 16,034 11,603 28,929 20,181 Operating expenses: Research and development (1) 5,980 4,730 11,470 9,404 Sales and marketing (1) 12,405 9,820 24,205 18,829 General and administrative (1) 4,064 3,206 10,460 6,082 Total operating expenses 22,449 17,756 46,135 34,315 Loss from operations (6,415 ) (6,153 ) (17,206 ) (14,134 ) Interest income and other 660 1,167 1,462 2,331 Loss before income tax expense (5,755 ) (4,986 ) (15,744 ) (11,803) Income tax expense (64 ) (36) (173 ) (75 Net loss $ (5,819 ) $ (5,022 ) $ (15,917 ) $ (11,878) Net loss per common share, basic and diluted $ (0.09 ) $ (0.08 ) $ (0.25 ) $ (0.19 ) Shares used in computing basic and diluted net loss per common share 63,147 61,148 62,947 60,940 (1)Includes stock-based compensation as follows: Cost of revenue $ 18 $ 25 $ 78 $ 44 Research and development 231 222 412 321 Sales and marketing 554 398 1,185 550 General and administrative 693 371 1,118 559 (2)See Note2, "Restatement of Consolidated Financial Statements," of the Notes to Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Isilon Systems, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share data) As of June 30, 2008 December 30, 2007 (In thousands) ASSETS Current assets: Cash and cash equivalents $ 43,970 $ 38,999 Marketable securities 31,097 46,862 Trade receivables, net of allowances of $243 and $324, respectively 18,864 20,152 Inventories 11,595 9,430 Other current assets 6,862 5,524 Total current assets 112,388 120,967 Property and equipment, net 10,558 10,571 Total assets $ 122,946 $ 131,538 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 10,400 $ 10,962 Accrued liabilities 4,392 5,182 Accrued compensation and related benefits 5,814 5,180 Deferred revenue 15,846 12,392 Total current liabilities 36,452 33,716 Deferred revenue, net of current portion 7,444 5,819 Deferred rent, net of current portion 3,302 3,414 Total liabilities 47,198 42,949 Commitments and contingencies (Note 11) Stockholders' equity: Common stock, par value $0.00001: 250,000 authorized;63,627 and 62,918 shares issued and outstanding 1 1 Additional paid-in capital 194,447 191,254 Accumulated other comprehensive loss (193) (76 ) Accumulated deficit (118,507 ) (102,590 ) Total stockholders' equity 75,748 88,589 Total liabilities and stockholders' equity $ 122,946 $ 131,538 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Isilon Systems, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six Months Ended June 30, July 1, 2008 2007 Restated(1) Cash flows from operating activities Net loss $ (15,917 ) $ (11,878 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,091 2,447 Amortization of discount on marketable securities (122 ) (30 ) Stock-based compensation expense 2,793 1,474 Changes in operating assets and liabilities: Accounts receivable, net 1,288 503 Inventories, net (2,164 ) (1,653 ) Other current assets (1,273 ) (2,681 ) Accounts payable (718) 7,553 Accrued liabilities, compensation payable and deferred rent (246) 243 Deferred revenue and customer deposits 5,080 2,795 Net cash used in operating activities (8,188 ) (1,227 ) Cash flows from investing activities Purchases of property and equipment (2,989 ) (3,183 ) Purchases of marketable securities (24,068 ) (20,832 ) Proceeds from maturities of marketable securities 39,870 — Net cash used in (provided by) investing activities 12,813 (24,015 ) Cash flows from financing activities Proceeds from issuance of common stock 362 203 Repurchases of unvested common stock (13 ) (78) Payments of offering costs — (1,135) Net cash provided by (used in) financing activities 349 (1,010) Effect of exchange rate changes on cash and cash equivalents (3) 1 Net increase (decrease) in cash and cash equivalents 4,971 (26,251 ) Cash and cash equivalents at beginning of period 38,999 99,899 Cash and cash equivalents at end of period $ 43,970 $ 73,648 (1)See Note2, "Restatement of Consolidated Financial Statements," of the Notes to Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Isilon Systems, Inc NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Significant Accounting Policies Organization Isilon Systems, Inc. (the “Company”) was incorporated in the State of Delaware on January24, 2001. The Company designs, develops and markets clustered storage systems for storing and managing digital content and unstructured data.
